Petition for Permission to Appeal Denied and Memorandum Opinion filed June
12, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00357-CV

                    WILLIAM G. MARLIN, JR., Appellant
                                        V.

VERIZON COMMUNICATIONS, INC., A DELAWARE CORPORATION,
  AND FUTURE TELECOM, LLC, A TEXAS LIMITED LIABILITY
                  COMPANY, Appellees

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-22334

                         MEMORANDUM OPINION

      Appellant William G. Marlin, Jr. filed with our court a petition for permissive
interlocutory appeal seeking to reverse the trial court’s April 18, 2018 granting a
special exception to and striking a theory of damages pled by appellant.

      To be entitled to a permissive appeal from an interlocutory order that is not
otherwise appealable, the requesting party must establish that the order “involves a
controlling question of law as to which there is a substantial ground for difference
of opinion” and allowing an immediate appeal “may advance the ultimate
termination of the litigation.” Tex. Civ. Prac. & Rem. Code § 51.014(d); see also
Tex. R. App. P. 28.3.

      The petition fails to establish that the challenged order involves a controlling
question of law as to which there is a substantial ground for difference of opinion.
Accordingly, we deny the petition and dismiss the appeal.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2